
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 116
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Hall of Texas
			 (for himself and Mr. Skelton)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for the designation of
		  February 8, 2010, as Boy Scouts of America Day, in celebration
		  of the Nation’s largest youth scouting organization’s 100th
		  anniversary.
	
	
		Whereas Boy Scouts of America was incorporated by Chicago
			 publisher, William Boyce, on February 8, 1910, after learning of the Scouting
			 movement during a visit to London;
		Whereas, on June 21, 1901, a group of 34 national
			 representatives met, developed organization plans, and opened a temporary
			 national headquarters in New York;
		Whereas the purpose of Boy Scouts of America is to teach
			 America’s youth patriotism, courage, self-reliance, and kindred values;
		Whereas by 1912, Scouts were enrolled in every
			 State;
		Whereas in 1916, Congress granted Boy Scouts of America a
			 Federal charter;
		Whereas each council will commit each Boy Scout to perform
			 12 hours of community service yearly, totaling 30,000,000 community service
			 hours each year;
		Whereas membership since 1910 totals more than 111,000,000
			 scouts and is found in 185 countries around the world;
		Whereas the organization will present the 2 millionth
			 Eagle Scout award in 2009;
		Whereas more than 1,000,000 adult volunteer leaders
			 selflessly serve young people in their communities through organizations
			 chartered by the Boy Scouts of America;
		Whereas these men and women often neither receive nor seek
			 the thanks of the public;
		Whereas February 8, 2010, would be an appropriate day to
			 designate as “Boy Scouts of America Day” in celebration of the Boy Scouts of
			 America’s 100th anniversary; and
		Whereas Boy Scouts of America endeavors to develop
			 American citizens who are physically, mentally, and emotionally fit, have a
			 high degree of self-reliance as evidenced in such qualities as initiative,
			 courage, and resourcefulness, have personal values based on religious concepts,
			 have the desire and skills to help others, understand the principles of the
			 American social, economic, and governmental systems, take pride in their
			 American heritage and understand our Nation’s role in the world, have a keen
			 respect for the basic rights of all people, and are prepared to participate in
			 and give leadership to American society: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of “Boy Scouts of America Day” in celebration of its 100th
			 anniversary.
		
